Waterman, J.
Plaintiffs are engaged in the business of buying and selling grain at the town of Macedonia. On August 27, 1897, one M. T. Bussell, of Des Moines, gave to defendant company for transmission to plaintiffs, the following message: “Dated Des Moines, Iowa, August 27th, 1897. To Mickelwait & Young, Macedonia, Iowa: Offer 20-3r three corn, or better, your track. M. T. Bussell.” This was an offer of 20-J cents a bushel for No. 3 corn, or better. As delivered by defendant to plaintiffs, the message read: “Dated Des Moines, Iowa. To Mickelwait & Young, Macedonia, Iowa: Offer 21J cents three corn, or better, your track. M. T. Bus-sell.” On receipt of the message, plaintiffs went into the market and purchased 18,200 bushels of corn for Bussell,, paying 20 cents per bushel for 16,400 bushels, and 21 cents per bushel for 1,800 bushels. Bussell refused to pay more for it than 20J cents per bushel and it was sold to him at that price. Plaintiffs bring this action to recover what they claim to be their damages.
• It is apparent from these facts that plaintiffs have suffered no actual money loss. They paid for the corn:
16,400 bushels at 20 cents..................... $3,280'
1,800 bushels at 21 cents............■......... 378
$3,658
*179. Tbey received for it:
18,200 busbels at 20-| cents.................... $3,731
Leaving them a profit of....................... $73
Plaintiffs claim a loss of profits. If this were a caso where loss of profits might be considered, still we think they could not recover. The mistake in the message caused them no loss of profits; for, if it had been correctly transmitted, they would have been in the same situation they now are. They obtained from Bussell the exact price fixed in his message as it should have been sent. There is no showing that the work of procuring the corn was worth more than the margin of profit received. Plaintiff’s make in argument a claim for one-half cent per bushel for handling the corn. There is no such claim, however, in the petition. It is wholly unnecessary to cite authorities to show that plaintiffs cannot recover damages without first showing some injury. — - Be versed.